United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 15-1883
                       ___________________________

                                Bobby Joe Downs

                      lllllllllllllllllllll Plaintiff - Appellant

                                          v.

  Nick Ludwick; Rebecca Bowker; Deborah Nichols; Todd Ensminger; Thomas
       Jones; Berl Wilcox; Sheryl Dahm; Dave DeGrange; William Ell, Jr.

                     lllllllllllllllllllll Defendants - Appellees
                                      ____________

                    Appeal from United States District Court
                 for the Southern District of Iowa - Des Moines
                                 ____________

                          Submitted: January 28, 2016
                           Filed: February 3, 2016
                                [Unpublished]
                                ____________

Before BENTON, BOWMAN, and KELLY, Circuit Judges.
                         ____________

PER CURIAM.

      Iowa inmate Bobby Joe Downs filed a 42 U.S.C. § 1983 action against Iowa
State Penitentiary Warden Nick Ludwick and eight other prison officials. Downs
claimed he was denied access to legal materials and subjected to other
unconstitutional conditions of confinement. The parties filed cross-motions for
summary judgment, and the district court1 granted summary judgment in favor of
defendants. Having jurisdiction under 28 U.S.C. § 1291, this court affirms.

       The district court correctly found that Downs did not establish an actual injury
in support of his denial-of-access claim. See Hartsfield v. Nichols, 511 F.3d 826,
831-32 (8th Cir. 2008). Downs was not deprived of his right to religious freedom or
subjected to a violation of the Establishment Clause based on the availability of a
Christian-oriented television channel. Cf. Young v. Lane, 922 F.2d 370, 377 (7th Cir.
1991) (Free Exercise Clause guarantees liberty interest; it does not guarantee that all
religious sects will be treated alike in all respects). The claim of sexual exploitation,
based on Downs’s perception of the sexual orientation of a prison guard, did not
make the visual strip searches, to which Downs did not otherwise object,
unconstitutional. The remaining general claims did not rise to a constitutional
violation.

      The judgment is affirmed. See 8th Cir. R. 47B.
                     ______________________________




      1
      The Honorable Ronald E. Longstaff, United States District Judge for the
Southern District of Iowa.

                                          -2-